Cite as: 549 U. S. ____ (2007)            1

              Statement of STEVENS and KENNEDY, JJ.

SUPREME COURT OF THE UNITED STATES
              LAKHDAR BOUMEDIENE ET AL.
06–1195                  v.
  GEORGE W. BUSH, PRESIDENT OF THE UNITED 

               STATES, ET AL. 


   KHALED A. F. AL ODAH, NEXT FRIEND OF FAWZI 

    KHALID ABDULLAH FAHAD AL ODAH, ET AL. 


06–1196                          v.
                   UNITED STATES ET AL.

 ON PETITIONS FOR WRITS OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE DISTRICT OF

                  COLUMBIA CIRCUIT


          Nos. 06–1195 and 06–1196. Decided April 2, 2007 


   The petitions for writs of certiorari are denied.
   Statement of JUSTICE STEVENS and JUSTICE KENNEDY
respecting the denial of certiorari.
   Despite the obvious importance of the issues raised in
these cases, we are persuaded that traditional rules gov
erning our decision of constitutional questions, see Ash-
wander v. TVA, 297 U. S. 288, 341 (1936) (Brandeis, J.,
concurring), and our practice of requiring the exhaustion
of available remedies as a precondition to accepting juris
diction over applications for the writ of habeas corpus, cf.
Ex parte Hawk, 321 U. S. 114 (1944) (per curiam), make it
appropriate to deny these petitions at this time. However,
“[t]his Court has frequently recognized that the policy
underlying the exhaustion-of-remedies doctrine does not
require the exhaustion of inadequate remedies.” Marino
v. Ragen, 332 U. S. 561, 570, n. 12 (1947) (Rutledge, J.,
concurring). If petitioners later seek to establish that the
2                   BOUMEDIENE v. BUSH

             Statement of STEVENS and KENNEDY, JJ.

Government has unreasonably delayed proceedings under
the Detainee Treatment Act of 2005, Tit. X, 119 Stat.
2739, or some other and ongoing injury, alternative means
exist for us to consider our jurisdiction over the allegations
made by petitioners before the Court of Appeals. See 28
U. S. C. §§1651(a), 2241. Were the Government to take
additional steps to prejudice the position of petitioners in
seeking review in this Court, “courts of competent jurisdic
tion,” including this Court, “should act promptly to ensure
that the office and purposes of the writ of habeas corpus
are not compromised.” Padilla v. Hanft, 547 U. S. 1062,
1064 (2006) (KENNEDY, J., concurring in denial of certio
rari). And as always, denial of certiorari does not consti
tute an expression of any opinion on the merits. See Rasul
v. Bush, 542 U. S. 466, 480–481 (2004) (majority opinion of
STEVENS, J.); id., at 487 (KENNEDY, J., concurring in
judgment).